Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 1 of 7 PagelD# 2592

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

THE DANVILLE GROUP,
d/b/a ROOTSTOCK SOFTWARE,
Plaintiff,
v. Civil Action No. 1:20-cv-696 (LO/TCB)

CARMAX BUSINESS SERVICES, LLC,

Defendant.

Nee ne ee Nee ee ee ee eee See Nee” ee” ee”

 

MEMORANDUM OPINION AND ORDER

THIS MATTER is before the Court on the Declaration of Lauren Champaign Stating
Fees and Costs Relating to Plaintiff's Motion for Sanctions for Spoliation of Evidence (Dkt.
116), Defendant Carmax Business Services, LLC’s (“Defendant”) opposition (Dkt. 122), and
Plaintiff The Danville Group d/b/a Rootstock Software’s (“Plaintiff”) reply (Dkt. 124). For the
reasons articulated below, Plaintiff's fee petition is granted in part.

I, BACKGROUND

Plaintiff filed its initial Motion for Sanctions for Spoliation of Evidence on February 18,
2021. (Dkt. 45.) Plaintiff alleged that Defendants wiped clean the laptops of numerous former
Rootstock employees, depriving them of irreplaceable discovery necessary to pursue this lawsuit,
after Defendants ought to have anticipated litigation. In light of Defendant’s spoliation, Plaintiff
sought: (1) terminating sanctions; (2) evidentiary sanctions; (3) attorneys’ fees and costs; and (4)
punitive or deterrent sanctions against Defendant.

The Court first held a hearing on Plaintiff's motion for sanctions, as well as its motion to

compel, on March 19, 2021. (Dkt. 65.) At that point, the undersigned continued the motion for
Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 2 of 7 PagelD# 2593

sanctions to April 2, 2021 to give Defendant time to search for any missing information. (DKt.
66.) After the April 2, 2021 hearing, the undersigned again continued the matter (as well the
parties’ various other discovery motions) to April 30, 2021 and ordered the parties to “meet and
confer to create a schedule for the filing of declarations detailing what emails and documents
have not been produced.” (Dkt. 74.) Finally, when Defendant was still unable to recover all
discovery from the wiped laptops, the undersigned granted Plaintiff's motion for sanctions in
part. (Dkts. 111-12.) And, the undersigned made the specific ruling “pursuant to Federal Rule of
Civil Procedure 37(e)(1), that Defendant Carmax Business Services, LLC (“Defendant”) had a
duty to preserve documents as of September 5, 2019[.]” (Dkt. 112.) The undersigned also
ordered that “Plaintiff is awarded fees and costs incurred in association with this motion for
sanctions.” (/d.)

Pursuant to the Court’s Order, counsel for Plaintiff filed the instant declaration on May 7,
2021. (Dkt. 116.) Defendant filed its opposition on May 21, 2021 claiming that Plaintiff's
proposed fees were excessive and unsubstantiated. (Dkt. 122.) Plaintiff filed a reply on April 27,
2021. (Dkt. 124). Accordingly, this matter is now ripe for disposition.

IT. ANALYSIS

In granting an award of attorneys’ fees, the court must determine the lodestar figure by
multiplying the reasonable number of expended hours times the reasonable rate. Robinson v.
Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009); Grissom v. Mills Corp., 549 F.3d
313, 320 (4th Cir. 2008). Deciding what is “reasonable” is within the district court’s discretion,

but must be guided by the following twelve factors:
Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 3 of 7 PagelD# 2594

(1) the time and labor expended; (2) the novelty and difficulty of the questions
raised; (3) the skill required to properly perform the legal services rendered; (4)
the attorney's opportunity costs in pressing the instant litigation; (5) the customary
fee for like work; (6) the attorney's expectations at the outset of the litigation; (7)
the time limitations imposed by the client or circumstances; (8) the amount in
controversy and the results obtained; (9) the experience, reputation and ability of
the attorney; (10) the undesirability of the case within the legal community in
which the suit arose: (11) the nature and length of the professional relationship
between attorney and client; and (12) attorneys’ fees awards in similar cases.

Robinson, 560 F.3d at 243-44. The Court finds that the first, fifth, and ninth factors are those
most pertinent here.

i. Time and Labor Expended

 

First, the Court will address the time and labor expended on the matter. Plaintiff alleges
that five attorneys and two paralegals at Foley & Lardner LLP spent a total of 196.33 hours in
preparing the motion to compel. (Dkt. 116 at 4.) A breakdown of the hours and proposed

attorneys’ fees are as follows:

 

 

 

 

 

 

 

 

 

 

Attorney or Staff Hours Hourly Fee Total Sum
Eileen Ridley, Partner 27.3 $820.00 $22,386.00!
Lauren Champaign, 58.48 $640.00 $37,427.20
Senior Counsel

Kate Shoemaker, 47.85 $540.00-$600.00 $28,674.00
Associate

Jason Wu, Associate 19.90 $515.00-580.00 $11,386.00
Angelica Inclan, 6.7 $435.00 $2,914.50
Associate

Gail Lancto, Paralegal 29.7 $340.00 $10,098.00
Jesus Torres, Paralegal 6.4 $290.00 $1,856.00
TOTAL 196.33 - $114,741.70

 

 

 

 

(Dkt. 116 at 5, Dkt. 124 at 7.)

The Court has reviewed counsel for Plaintiff's declaration, descriptions of the work

 

' Plaintiff's motion requests $22,480.00. (Dkt. 116 at 5.) This appears to be a mathematical error.
The Court has adjusted the total amount requested accordingly.

* In its reply, Plaintiff conceded that two of its contested billing entries were not appropriate and
reduced the total amount requested. (See Dkt. 122 at 8; Dkt. 124 at 7.)

7
)

 
Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 4 of 7 PagelD# 2595

performed, and billing entries. (/d. at 3-4, Exs. C, D .) Upon review, the Court finds that most of
the hours listed are reasonable but declines to award fees for counsels’ meet and confers and
travel for Ms. Ridley. The Court finds that Plaintiff is entitled to reasonable fees for (1)
researching, drafting, and revising the motion for sanctions, reply, and supporting declarations;
(2) analyzing Defendant’s opposition memorandum; and (3) preparing for and attending the
hearings related to this motion. (/d.) These actions are precisely what the Court expects counsel
to undertake in the process of filing a complex motion for sanctions and producing the
declarations the Court ordered here. The Court adjusts Plaintiff's fee award accordingly below.

Defendant argues that the number of hours Plaintiff spent litigating the motion for
sanctions and requested fees are excessive. (Dkt. 122 at 2-3.) The Court does not agree and finds
the amount of time spent on this complex discovery motion reasonable. This motion involved a
request for spoliation sanctions, which this Court does not take lightly. The fact that Plaintiff
may have used “facts which CarMax freely disclosed or were available from its own personnel”
is not what matters here. (/d.) What is relevant is the numerous filings and hearings that resulted
from Defendant’s failure to preserve evidence.

Additionally, the Court rejects Defendant’s contentions the block-billed entries are
facially unreasonable, that Plaintiff did not properly prorate certain entries, and that Plaintiff
included entries for purely clerical work. (Dkt. 122 at 3-5, 8-9, 10-11.) Plaintiff's time entries
sufficiently describe particular legal tasks and Plaintiff's motion explains how counsel prorated
entries related to other motions in this matter. (Dkt. 116 at 4.)

Defendant next argues that Plaintiff seeks fees for tasks not ordered by the Court or
necessary to its motion for sanctions. (Dkt. 122 at 5-7.) Specifically, Defendant points to

Plaintiffs exhibits attached to the Declaration of Eileen Ridley. (Dkt. 101.) These exhibits
Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 5 of 7 PagelD# 2596

consist of a summary of all of the parties’ pending motions and a summary of Plaintiffs costs
and fees at that time. Defendant is incorrect that these exhibits were unwarranted. The Court
ordered the parties to “create a schedule for the filing of declarations detailing what emails and
documents have not been produced” on April 2, 2021. (Dkt. 74.) And, the Court approved of the
parties’ proposed schedule for such on April 9, 2021. (Dkt. 76.) Plaintiff submitted its
declaration pursuant to this schedule. The fact that the Court did not specifically order Plaintiff to
summarize the pending issues before the Court or provide an overview of attorneys’ fees does
not mean these exhibits were irrelevant or of no use to the Court in its deliberation process.

The Court agrees with Defendant, however, that Plaintiff is not entitled to fees for meet
and confers, Ms. Ridley’s travel expenses, or certain phone calls with the client. (Dkt. 116-3 at
79.) The Court expects, and the local rules require, the parties to regularly meet and confer to
resolve discovery disputes and to ultimately reduce the costs of litigating complex discovery
issues like this one. Additionally, Plaintiff is not entitled to fees for travel costs when local
counsel could have argued the motions. Local counsel, Ms. Champaign, has argued most of the
matters in this case, and the Court sees no reason why travel expenses were necessary here.
Finally, Counsel is obligated to update the client, and is not entitled to fees for doing so.

Accordingly, upon review of the billing entries, the undersigned reduces Ms. Ridley’s
fees to $11,152.00; Ms. Champaign’s to $31,219.20; and Ms. Shoemaker’s to $28,350.00. This
brings Plaintiffs total fee award to $96,975.70.

il. Customary Fees for Like Work

Next, the fifth factor requires the Court to look at customary fees in like work. To aid in
this analysis, the Court considers the Vienna Metro matrix, which this Court has consistently

used in determining customary rates for Northern Virginia attorneys. JK Moving & Storage, Inc.
Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 6 of 7 PagelD# 2597

v. Winmar Constr., Inc., No. 1:17-cv-1213 (CMH/TCB), 2018 WL 4365573, at *3 (E.D. Va.
June 20, 2018) (citing Vienna Metro LLC vy. Pulte Home Corp., No. 1:10-cv-502, Dkt. 263 (E.D.

Va. Aug. 24, 2011). The Vienna Metro matrix provides for fees as follows:

 

 

 

 

 

 

 

 

 

 

Years’ Experience _| Hourly Rate
20+ years (Ms. Ridley) $505.00-$820.00
8-10 years (Ms. Champaign) $465.00-$640.00
4-7 years (Ms. Shoemaker, Mr. Wu) $350.00-$600.00
1-3 years (Ms. Inclan) $250.00-$435.00
Paralegals (Ms. Lancto, Mr. Torres) $130.00-$350.00
Id.

Here, comparing the attorneys’ relevant billing rates $820.00 (Ms. Ridley), $640.00 (Ms.
Champaign), $540.00-$600.00 (Ms. Shoemaker), $515.00-$580.00 (Mr. Wu), $435.00 (Ms.
Inclan), $340.00 (Ms. Lancto), and $290.00 (Mr. Torres) per hour, respectively — to the above
fee estimations, the requested billing rates sit within each range. Additionally, these rates are
consistent with the rates the Court granted in Plaintiff's last fee petition. (See Dkt. 107.)
Therefore, Plaintiff's requested rates are reasonable because they align with those in the Vienna
Metro Matrix.*

ili. Attorneys’ Experience, Reputation, and Ability

Finally, the ninth factor — the experience, reputation, and ability of the attorneys — is
relevant here. Plaintiff is represented by Foley & Lardner LLP, an Am Law 100 firm. Ms. Ridley
is a partner at the firm with over 20 years of experience. (Dkt. 116 at 2.) Ms. Ridley has tried
over 40 cases and has significant experience in complex commercial litigation matters in the
high-tech, oil and gas, telecommunications, construction, insurance, and health care industries.
(Dkt. 116, Ex. B.) Ms. Champaign is a senior counsel with 10 years of experience in commercial

litigation, securities litigation, product liability defense, antitrust, and consumer finance matters.

 

> Defendant does not contest the reasonableness of Plaintiff's proposed rates.

6
Case 1:20-cv-00696-LO-TCB Document 129 Filed 06/03/21 Page 7 of 7 PagelD# 2598

(d.) Ms. Shoemaker is a sixth-year associate with extensive litigation experience that includes
general business litigation. (/d.) Mr. Wu has been an associate at Foley & Lardner LLP for five
years and has worked on a variety of commercial litigation matters. (/d.) Finally, Ms. Inclan is a
litigation associate with a year of experience in litigation at the law firm. (/d.) As this is a
contract dispute over an agreement to provide software services, the Court finds that Plaintiff s
attorneys’ experience and ability support an award of reasonable fees.

In sum, upon consideration of the relevant factors, the Court finds that $96,975.70.is an
appropriate award of attorneys’ fees in this matter.

IH. ORDER

It is hereby ORDERED that Plaintiff's Declaration (Dkt. 116) is GRANTED IN PART.
Defendant shall pay Plaintiff's reasonable fees of $96,975.70 within twenty (20) days of the date
of this Order.

ENTERED this 3rd day of June, 2021.

/s/

Theresa Carrol] Buchanan
if, Un tates Magistrate Judge

 

THERESA CARROLL BUCHANAN
UNITED STATES MAGISTRATE JUDGE

Alexandria, Virginia
